El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Este pleito se inició solicitando el demandante el divor-cio fundando su cansa de acción en trato cruel e injurias graves. Más luego el demandante enmendó su demanda e incluyó otra cansa de acción basándose en el artículo 131 del Código Civil Revisado, inciso 69, pidiendo, por tanto, la declaración de nulidad del matrimonio que contrajo con la demandada. En esta cansa de acción el demandante alega que la demandada era divorciada de su primer marido Ar*485mando Gautier por sentencia que quedó firme en septiem-bre 14, 1919, y qne en noviembre 26, 1919, fue celebrado su segundo matrimonio con el demandante, o sea, antes de los trescientos un días a contar desde la fecha de aquella sen-tencia. Alegó también el demandante que al transcurrir dos años de casados, “la demandada quedó en estado de preñez, naciendo la única hija que han tenido y procreado llamada Iris Hipólita. ’ ’
La demandada contestó admitiendo estas últimas alega-ciones y contrademandó, solicitando a su vez el divorcio, por abandono, trato cruel y adulterio del marido. En la contrademanda, entre otras cosas, la demandada alega: “Que la causa de, haber abandonado el demandante a la demandada es la de haberse enamorado de una señora lla-mada María Luisa Melendez,' viuda de Santana, con la cual vive maritalmente en Santurce, calle de Loíza No. 207, telé-fono 16- negro, haciéndose aparecer como dependiente o so-cio de una tienda que ésta tiene.”
La corte inferior en la opinión emitida, a pesar de de-clarar probada la contrademanda en el extremo que hemos señalado, decretó la nulidad del matrimonio fundándose en el inciso 6 del artículo 131 del Código Civil Revisado y en el caso de Cabassa v. Nadal, 23 D.P.R. 744. El juez inferior parece que hacía con cierta repugnancia tal declaración porque mediaba la circunstancia de existir una hija que ha-bían procreado demandante y demandada durante su unión conyugal y más allá del período de trescientos un días de celebrado el matrimonio. La corte inferior dijo:
“Se hace constar que en el acto de la vista, el demandante de-sistió de su segunda causa de acción, o sea, de la acción de divorcio fundada en la causa de trato cruel e injurias graves; de modo que quedó únicamente en la demanda a considerar, la primera causa de acción, o sea la ejercitada sobre nulidad de matrimonio.
* # & $ # $
“La Corte declara que se han probado, fuera de toda duda razo-nable, todos los hechos alegados en la primera causa de acción de la *486demanda. También declara que se ban probado satisfactoriamente todos los hechos alegados en la contrademanda de divorcio fundada en las causas de abandono y adulterio.
“La Corte ha estudiado detenidamente este caso porque no ha podido perder de vista que del matrimonio del demandante y la de-mandada existe una niña llamada Iris Hipólita, de dos años y me-dio de edad, la cual vive en compañía de la demandada, y la cual niña pagará todas las consecuencias de la violación de la Ley llevada cabo por sus padres; pero la Corte no tiene facultades para enmen-dar las leyes para proteger a personas inocentes que no han tenido ninguna culpa de su violación. Y de acuerdo con la Ley y los he-chos probados, resulta que el matrimonio entre demandante y de-mandada fue contraído durante los 301 días siguientes a la fecha de la disolución del matrimonio anterior de la demandada (No. 6o., artículo 131 del Código Civil).
“Por todo lo anteriormente expuesto y vistos los artículos 4, 129, 131, 178 y 179 del Código Civil, y el caso de Cabassa vs. Nadal, 23 D.P.R. 744, la Corte se ve obligada, en cumplimiento estricto de la Ley, a declarar sin lugar la contrademanda y por el contrario, a declarar como declara con lugar en todas sus partes, la' primera causa de acción de la demanda y en consecuencia . . . .”
El artículo 131 del Código Civil Bevisado, en lo perti-nente, dice:
“Art. 131. — Son incapaces para contraer matrimonio:
* * # * * # #
“6. La viuda durante los trescientos un días siguientes a la muerte de su marido, o antes de su alumbramiento si hubiere que-dado en cinta, y la mujer cuyo matrimonio hubiere sido declarado nulo o disuelto en los mismos casos y términos, a contar desde la fe-cha de la nulidad o disolución.”
El artículo 45 del Código Civil español en ese particular dice :
“Art. 45. Está prohibido el matrimonio:



“2. A la viuda durante los trescientos un días siguientes a la muerte de su marido, o antes de su alumbramiento si hubiese quedado en cinta, y a la mujer cuyo matrimonio hubiera sido declarado nulo, en los mismos casos y téi’minos, a contar desde su separación legal.”
*487Se notará que el artículo 131 supra lia seguido literal-mente al Código antiguo español con la sola diferencia de que en el nuevo código, después de referirse a la mujer cuyo matrimonio hubiere sido declarado nulo, se añaden las pa-labras “o disuelto” para así conformarlo a la modiñcación fundamental de que fue objeto en materia de divorcio como resultado del cambio de soberanía. La reforma autorizando el divorcio ad vinculum ya había sido realizada por una orden judicial, aprobada por el gobierno militar en marzo 11, 1899, y la que más luego se incorporó, en lo sustancial, al Código Civil Revisado, aprobado en 1902.
En cuanto a los hechos en que descansa la acción de nulidad, no hay controversia entre las partes. La deman-dada se divorció de su primer marido por decreto judicial que quedó firme en septiembre 14, 1919, y a contar de esta fecha, cuarenta y dos días después, contrajo matrimonio con el demandante. Tampoco hay discusión respecto al na-cimiento como fruto de la unión del demandante y la de-mandada, de una hija, a quien se le puso el nombre de Iris Hipólita, y cuya gestación empezó en el claustro materno al transcurrir dos años de casado, según así alega el mismo demandante en su demanda. Queda fuera de toda duda toda confusión en relación con la paternidad de la niña, porque ella nació más allá de los 301 días a que- se refiere la prohibición del artículo 131 supra. Aun toda .discusión de una preñez y parto tardío que se ha discutido en las es-cuelas, en casos excepcionales, no cabría ni siquiera consi-derarlos en este caso. Si esto es así, ¿qué efecto legal puede tener el artículo 131 bajo tales circunstancias1? Esta dis-posición legal tiene sus precedentes desde la legislación ro-mana, y el motivo que representa parece haberse seguido en toda nación civilizada. En roma era prohibido a la viuda casarse dentro del año de luto. En este punto dice Manresa: “Es de advertir que el año de luto de que ha-blan las leyes era de diez meses, según Cicerón y Séneca, *488citados por Escriclie en su Diccionario, y esto denota y viene en apoyo de lo que venimos diciendo: que lia influido más para la expresión del precepto el evitar turbationen sanguinis . . . generations aut seminis incertitudinem, que el que la mujer guarde la consideración y reverencia debi-das a la memoria de su difunto cónyuge.” Tomo 1 pág. 253.
Las antiguas leyes españolas contenían igual prohibición para las viudas, señalándose, sin embargo, una excepción en la Novísima Recopilación que autorizaba a las viudas a casarse libremente dentro ■ del año subsiguiente a la muerte del marido. La excepción pareció justificarse para aumen-tar la población, tal vez diezmada por la guerra, pero ella dió ocasión a las grandes discusiones que se suscitaron en-tre jurisconsultos y médicos para determinar la paternidad en los casos dudosos que se presentaban. Las regias que se trataron de establecer fueron siempre arbitrarias y su-jetas a presunciones. El parecido de los padres, tanto en lo físico como en lo moral, era un dato que se ofrecía como base para resolver las dificultades y así se acudía a otros detalles tendentes al mismo fin. Hubo quien sostuviera que el hijo pertenecería a los dos maridos o que no pertenecería a ninguno, y de este modo se cortaba el nudo gordiano. Para poner término a este estado de cosas, el Código Penal de 1850 (art. 400j castigaba a la viuda que se casara antes de los 301 días desde la muerte de su marido, etc. Igual disposición pasó al Código Penal Español de 1870. Y el artículo 495 del Código Penal que en mayo 23, 1879, se decretó para Puerto Rico, dice lo siguiente:
“La viuda que se casare antes de los trescientos un días desde la muerte de su marido o antes de su alumbramiento, si liubiere que-dado en cinta, incurrirá en las penas de arresto mayor y multa de 125 a 1,250 pesetas.
“En la misma pena incurrirá la mujer cuyo matrimonio se hu-biere declarado nulo, si se casare antes de su alumbramiento o de haberse cumplido trescientos un días después -Re su separación legal. ’ ’
*489Groizard, ilustre comentarista del Código Penal Español, refiriéndose al artículo 490, equivalente al 495 supra, dice:
"También contiene este artículo la sanción de un precepto civil.
"Nuestra legislación no ba sido constante, respecto al tiempo de permitir el matrimonio de las viudas. En el Fuero Juzgo, en el Fuero Viejo y en las Partidas, se las prohibía casarse antes del trans-curso de un año, contado desde el día de la muerte del primer ma-rido. No está en lo cierto el ilustre jurisconsulto Pacheco, al con-signar que las razones de esta prohibición fue el respeto a la memo-ria del marido difunto. El Código visigodo terminantemente con-signó que la razón de su precepto era que la mujer ‘non mate el parto ante que sea nazido. ’ El Código de Alfonso el Sabio expresó que ‘defendían las leyes a las mugeres que non casen ante de este tiempo por dos razones: la una porque non dubden los ornes, si avi-niere que ascaesce ellá en ese mismo año, de qual de los maridos,' del muerto o del vivo, es el fijo o la fija que nasciere della. La otra es porque el marido segundo non haya mala sospecha contra ella, por-que tan ayna quiso casar.’
"La Novísima Recopilación consideró de poca valía estos dos motivos para imponer esa prohibición a las viudas contrariando sus sentimientos y estímulos naturales. Hizo bien respecto del segundo; pero no en cuanto al primero, pues la importancia moral y legal de evitar la confusión de la prole, es razón suficiente para tener en suspenso por algún tiempo el derecho que a la mujer no por eso se negaba en absoluto de contraer las segundas nupcias. ’ ’ Tomo 5,' pág. 510.
La ley sobre el matrimonio civil primero, y el Código Civil de 1885 por último, derogaron la ley recopilada y res-tablecieron el espíritu del antiguo derecho, y así sobre esos precedentes y principios se prescribió el artículo 45 supra del antiguo Código Civil, y así pasó en su letra y en su es-píritu al Código Civil Revisado.
No podía encontrarse nada que fuese tan evidente en sentido que por el origen histórico del precepto en él no ha tenido más objeto que el fijar únicamente un término den-tro del cual le sea prohibido a una mujer viuda o cuyo ma-trimonio se ha declarado nulo, contraer un segundo matri-monio para evitar la confusión de prole. En buena lógica *490y como más sano a la razón y al mismo status del matri-monio, bajo las circunstancias de este caso, en qne todo pe-ligro de confusión de prole ba pasado por haber transcu-rrido más del doble del tiempo señalado por el artículo 131, desde que empezó el estado grávido de la demandada, no es posible sostener la nulidad del matrimonio celebrado entre demandante y demandada. Si era imposible que las con-secuencias que trata de evitar el legislador no podían darse en este caso mientras se procreaba y nacía la niña Iris Hi-pólita, el matrimonio de los contrayentes debe subsistir. Si no existía ya la causa, ¿cómo podían darse los efectos? El matrimonio participa de un doble carácter: de un con-trato y de un status. Bajo este último, aspecto el estado tiene un alto interés y el poder de controlar la relación personal que de él se deriva. En este sentido es que él inter-viene estableciendo las reglas por las que han de regirse los contrayentes. Los artículos 130, 131, 132, 133, 134 y 135 de nuestro Código Civil prescriben diferentes reglas en tal sentido. En ellos se establecen los diversos casos de incapacidad para contraer matrimonio. Pero no todos los casos producen el mismo efecto si en contra de la preven-ción de la ley las partes contrayeren matrimonio. Mien-tras en unos el matrimonio así contraído es nulo ab initio, en otros es solamente anulable. Esta teoría había sido sos-tenida en el caso de Just v. Just et al., 32 D.P.R. 248 al considerar los artículos 130 et seq. del Código Civil en pleito que fué establecido sobre nulidad del matrimonio en virtud de que el esposo no sólo era impotente sino de insu-ficiente capacidad mental, y en el que, entre otras cosas, se dijo por esta Corte Suprema lo siguiente:
“. . . Resultaría, por tanto, que la impotencia no es una falta de capacidad legal, sino únicamente una incapacidad especial, como la menor edad, u otras incapacidades tratadas en el artículo 131 y siguientes. La capacidad legal debe, por tanto, significar la capa-cidad cuya ausencia haría nulo el matrimonio ab initio. . .
*491“Nos inclinamos a resolver, sin otra consideración, que un con-trato de matrimonio que es meramente anulable puede continuar o ser ratificado por los actos de las partes con tal que sean sui juris, como se indica en nuestra opinión original. . .
“Volviendo a examinar los artículos 130 y siguientes se verá que la incapacidad a que los mismos se refieren a veces liará nulo un matrimonio ab initio y otras meramente anulable. Por preceptos específicos de los mismos las partes en ciertos casos pueden ratificar el matrimonio o renunciar sus derechos. Un menor que contrae ma-trimonio sin el consentimiento de sus padres puede convalidar el matrimonio al llegar a su mayor edad. El pupilo que contrae ma-trimonio con su tutor antes de que se aprueben definitivamente las cuentas de la tutela, etc., puede asimismo ratificar el matrimonio al llegar a su mayor edad. En el caso de Ledesma v. Agrait, 19 D.P.R. 566, resolvimos asimismo que las disposiciones del artículo 1362 permitían la ratificación de contratos en los que se observaban las formalidades externas del artículo 1228. . .”
Se verá, pues, 'que tratándose de un matrimonio nulo ab initio, el matrimonio es inexistente, nunca lia existido y no produce efectos civiles. Un ejemplo claro de estos su-puestos matrimonios es el contraído por los ascendientes y descendientes por consanguinidad. En los anulables el ma-trimonio es válido mientras no se declara judicialmente su nulidad. En 38 O. J. 1280-81, en relación con el efecto de uno y otro matrimonio, se dice lo siguiente:
“Cuando falta un requisito esencial exigido por la ley para que el matrimonio sea válido, el supuesto matrimonio es nulo o anula-ble, es decir, es nulo ab initio o potencialmente nulo ab initio. Cuando un supuesto matrimonio es nulo ab initio, no se pueden ad-quirir derechos civiles mediante el mismo, y puede ser investigado en cualquier corte en que se alegue que se han adquirido derechos por virtud del mismo, aun después de la muerte de uno o de ambos de los contrayentes. Sin embargo, cuando el matrimonio es mera-mente anulable, es válido para todos los fines civiles hasta que su nulidad haya sido declarada por una corte de jurisdicción compe-tente, lo que puede hacerse únicamente en vida de los contrayentes, siendo el matrimonio válido ab initio, para todos los fines, tan pronto muere cualquiera de los cónyuges. Según el derecho civil codificado, se dispone que cuando de buena fe se contrae un matrimonio nulo, *492el contrayente o los contrayentes que han actuado de buena fe y su prole adquieren derechos civiles.
“El llamado matrimonio nulo no puede ser convalidado por una ratificación de los contrayentes; la regla es distinta cuando se trata de matrimonios anulables. ”
La tendencia que se ve en la jurisprudencia americana es sostener la integridad del matrimonio en todos aquellos casos de incapacidad en que el efecto es de hacer solamente anulable el matrimonio. Si el tiempo o las circunstancias posteriores subsanan la incapacidad o la hacen desaparecer, el matrimonio se mantiene válido. Los matrimonios con-traídos por menores de edad pueden luego convalidarse. Estos, que no tuvieron el pleno ejercicio de su razón al tiempo de contraer matrimonio, algunas autoridades admi-ten que recobrándose la razón pueden ratificarse. Aun den-tro de la prohibición, como penalidad, subsiguiente al divor-cio para contraer un segundo matrimonio, las autoridades, como cuestión ilustrativa, han declarado:
“Pero aun cuando el matrimonio se considera completamente nu],o, por haberse contraído dentro del tiempo prohibido por la ley, que sigue al divorcio de una de las partes, si hubo un matrimonio formal y los contrayentes continuaron viviendo juntos después de haber desaparecido el impedimento, el matrimonio puede ser consi-derado como válido, fundándose esta conclusión en la teoría de que se ha consumado un matrimonio conforme al derecho común, o en que existe una presunción incontrovertible de matrimonio.” L.R. A. 1916 C, p. 752.
El mismo Código Civil Español en el artículo 50 pres-cribía que a pesar de la prohibición del artículo 45, supra, si se casaren las personas comprendidas en él, el matrimo-nio era válido y sólo establecía, como consecuencia de la in-fracción, ciertas regias que establecían la absoluta separa-ción de bienes entre los contrayentes y ninguno de los con-sortes podía recibir del otro cosa alguna por donación o testamento. Es verdad que esta disposición fue omitida en el nuevo Código, el que declara por el artículo 178 que “Es *493nulo el matrimonio en el que no se Rayan observado todos los requisitos exigidos por este Código.” En el artículo 130 es donde se habla en general de esos requisitos, y prescribe así:
“Los requisitos necesarios para contraer matrimonio son:
“1. Capacidad legal de los contratantes.
“2. Consentimiento de las partes contratantes.
“3. Autorización y celebración de un contrato matrimonial me-diante las formas y solemnidades prescritas por la ley.”
En los artículos 131, 132, 'y 133 citados más antes, se es-pecifican ciertas incapacidades para contraer matrimonio, incluyéndose entre ellas la que es objeto de esta acción. Se verá de su examen, como habíamos dicho, que no todas ellas causan la nulidad ab initio del matrimonio. Sería violen-tar el tenor del artículo 178 si se dijera que la prohibición que se.impone a la viuda o a la mujer divorciada o cuyo matrimonio se hubiere declarado disuelto durante el tér-mino que fija la ley, es un requisito esencial para contraer matrimonio. En nuestro concepto solamente se trata de un impedimento sujeto a un hecho contingente que como tal, por la naturaleza del mismo, sería imposible sostener bajo las circunstancias concurrentes en este caso y sin perder de vista los principios generales del derecho o de equidad, que produjera la nulidad ab imtio del matrimonio. En el caso de Cabassa v. Nadal, 23 D.P.R. 744, el hecho contin-gente del impedimento estaba latente al tiempo de solici-tarse la nulidad del divorcio. La demanda se interpuso durante los 301 días subsiguientes a la sentencia de divor-cio de la demandante; el peligro que deseaba prevenir la ley existía y ni la acción del tiempo acompañada de otras circunstancias, habían convalidado la unión de los contra-yentes. El caso es distinto y no es aplicable.
Es conveniente advertir que como el juez inferior de-claró probada la contrademanda, fundada en el abandono y en el adulterio del demandante y no se ha elevado una ex-*494posición del caso ni transcripción de la evidencia, si bien por los fundamentos expuestos debe revocarse la sentencia apelada y dictarse otra que declare sin lugar la demanda, por otro lado, en relación con la contrademanda debe de-volverse el caso a la corte inferior para ulteriores procedi-mientos no inconsistentes con esta opinión.
El Juez Asociado Sr. Hutchison no intervino.